389 F.2d 63
UNITED STATES of America, Appellee,v.John Lee BAILEY, Appellant.UNITED STATES of America, Appellee,v.Lester Dean MILLHOUSE, Appellant.UNITED STATES of America, Appellee,v.Oscar TYLER, Jr., Appellant.
Nos. 11634, 11635 and 11728.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 9, 1968.Decided Jan. 23, 1968.

Joseph L. Lyle, Jr., Lynchburg, Va.  (Court-appointed counsel) [Hickson, Davies & Lyle, Lynchburg, Va., on brief], for appellant Bailey.
John R. Alford, Lynchburg, Va.  (Court-appointed counsel) [Caskie, Frost, Davidson & Hobbs, Lynchburg, Va., on brief], for appellant Millhouse.
Myer Koonin, Washington, D. C.  (Court-appointed counsel), for appellant Tyler.
Thomas B. Mason, U. S. Atty., and Robert S. Irons, Asst. U. S. Atty., for appellee.
Before BRYAN, WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
Appealing against their convictions in the District Court for bank robbery, 18 U.S.C. Sec. 2113, in Lynchburg, Virginia on June 28, 1966, John Lee Bailey, Lester Dean Millhouse and Oscar Tyler, Jr., all assign trial procedural errors, and Millhouse and Tyler additionally question the sufficiency in law of the proof of their guilt.  We find no substantial mistakes of procedure and find evidence aplenty to sustain the judgments.


2
Affirmed.